C. D. San Juan.
Co-bro de dinero.
A la moción de la parte apelada solicitando la desestimación del recurso por-que se concedieron prórrogas fuera de tiempo y porque la parte apelante ha sido negligente en la tramitación del mismo; habiendo demostrado la apelante que las prórrogas se concedieron en tiempo y no habiendo la parte apelada proporcionado a la corte elementos bastantes para juzgar si la apelante fué o no negligente en el grado necesario para la desestimación de una apelación por tal motivo, no ha lugar.
In re. Comisión de Esputación de Aspirantes al Ejer-cicio de la Abogacía. — Eenuncia del cargo. Marzo 9, 1927. Denegada la admisión de la renuncia presentada por el Sr. Soto Gras como miembro de la comisión por no estar justi-ficada, ya que el hecho de haber sido condenado al pago de las costas al igual que los otros demandantes en el pleito a que se refiere, en nada perjudica su buen nombre y reputa-ción como abogado.